            Case 1:20-cv-00698-RCL Document 1 Filed 03/10/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DOUGLAS BALDWIN,                                       Civil Action No.

                      Plaintiff,

v.                                                     COMPLAINT FOR INJUNCTIVE
                                                       RELIEF
UNITED STATES DEPARTMENT OF
JUSTICE,

                      Defendant.



                                   PRELIMINARY STATEMENT

       1.      This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552,

et seq., for injunctive and other appropriate relief, seeking the immediate processing and release

of agency records requested by Plaintiff Douglas Baldwin (“Plaintiff” or “Baldwin”) from

Defendant the United States Department of Justice (“Defendant” or “DOJ”).

       2.      Plaintiff seeks records pertaining to certain discovery materials exchanged in two

lawsuits involving DOJ, namely United States ex rel. Swoben v. Scan Health Plan, et al., No. 09-

5013 (C.D. Cal.) (“Swoben”) and Poehling v. United Health Group, Inc., No. 16-8697 (C.D. Cal.)

(“Poehling”). The requests for these records were originally submitted on April 26, 2018.

       3.      Defendant violated FOIA by failing to disclose the requested documents based on

its improper application of 5 U.S.C. § 552(b)(7)(A), which protects against the “disclosure of

records compiled for law enforcement purposes,” the release of which “could reasonably be

expected to interfere with enforcement proceedings.”

       4.      The DOJ has no adequate basis to withhold the requested documents based on that

exemption because both of these FOIA requests seek materials that were either publicly filed or
            Case 1:20-cv-00698-RCL Document 1 Filed 03/10/20 Page 2 of 7



were previously exchanged by the parties in the course of the identified litigations. Thus, the

disclosure of these documents poses no risk to any ongoing investigation or enforcement

proceeding.

       5.      Defendant has not adequately identified the withheld materials or justified their

non-disclosure. Nor is it clear whether Defendant has conducted an adequate search for responsive

documents.

       6.      Having made proper FOIA requests, Plaintiff timely appealed their denial by DOJ.

The DOJ affirmed the denial of Plaintiff’s FOIA requests without providing any additional

analysis. Plaintiff has exhausted his administrative remedies and now brings this action to compel

immediate disclosure of the withheld records and, if necessary, to compel further searches for

responsive documents.

                                 JURISDICTION AND VENUE

       7.      This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). The Court also has jurisdiction

over this action pursuant to 28 U.S.C. § 1331.

       8.      Venue is appropriate in this District under 5 U.S.C. § 552(a)(4)(B).

                                             PARTIES

       9.      Plaintiff Douglas Baldwin is a licensed private investigator in the State of

California and is the President of Douglas Baldwin & Associates, located in La Canada –

Flintridge, California. Plaintiff is the transferee of the FOIA requests subject to this Action.

       10.     Defendant DOJ is a Department of the Executive Branch of the United States

Government and is an agency within the meaning of 5 U.S.C. § 522(f)(1).




                                                  2
             Case 1:20-cv-00698-RCL Document 1 Filed 03/10/20 Page 3 of 7



                                               FACTS

       11.       On April 26, 2018, Thomson Reuters Courts Express (“Thomson Reuters”) filed a

FOIA request to the DOJ (the “Swoben Request”), requesting the following records:

                All interrogatories, requests for production, deposition notices, requests for
                 admission, or other discovery requests either received or served by the government
                 in United States ex rel. Swoben v. Scan Health Plan, et al., No. 09-5013 (C.D. Cal.);
                All interrogatory answers, deposition testimony, declarations or other sworn
                 statements either received by the government or provided by the government or
                 witnesses on behalf of the government (including, without limitation, expert
                 witnesses or Rule 30(b)(6) designees) in the Swoben matter;
                All expert reports either received or served by the government in the Swoben
                 matter;
                All other documents that were produced to or by the government in the Swoben
                 matter, including custodian references;
                All pleadings, court rulings and other docket entries in the Swoben matter; and
                All communications with the defendant(s) or defense counsel regarding potential
                 or actual settlement of the Swoben matter.
See Ex. A.
       12.       On the same date, Thomson Reuters filed a FOIA request to the DOJ (the “Poehling

Request”), requesting the following records:

                All interrogatories, requests for production, deposition notices, requests for
                 admission, or other discovery requests either received or served by the government
                 in Poehling v. United Health Group, Inc., No. 16-8697 (C.D. Cal.);
                All interrogatory answers, deposition testimony, declarations or other sworn
                 statements either received by the government or provided by the government or
                 witnesses on behalf of the government (including, without limitation, expert
                 witnesses or Rule 30(b)(6) designees) in the Poehling matter;
                All expert reports either received or served by the government in the Poehling
                 matter;
                All other documents that were produced to or by the government in the Poehling
                 matter, including custodian references;
                All pleadings, court rulings and other docket entries in the Poehling matter; and
                All communications with the defendant(s) or defense counsel regarding potential
                 or actual settlement of the Poehling matter.
See Ex. B.

       13.       Also on that date, Thomson Reuters filed FOIA requests to DOJ seeking the same

discovery materials in lawsuits docketed as: United States v. Janke, No. 09-14044 (S.D. Fla.) (the


                                                   3
             Case 1:20-cv-00698-RCL Document 1 Filed 03/10/20 Page 4 of 7



“Janke Request”), see Ex. C; and United Healthcare Ins. Co. v. Burwell, No. 16-157 (D.D.C.) (the

“Burwell Request”), see Ex. D.

           14.   On May 31, 2018, DOJ acknowledged that it had received the Swoben, Poehling,

Janke, and Burwell Requests on May 4, 2018 and stated that the requests had been assigned by

DOJ to the “complex” FOIA track and consolidated under the designation FOIA request No. 145-

FOI-16112 SBL:HDK (the “Consolidated Requests”). See Ex. E. DOJ further advised that it was

“extending the time limit to respond” to the requests beyond the ten additional days provided by

statute.

           15.   On September 17, 2018, DOJ issued an interim response to the Consolidated

Requests. In that response, DOJ denied access to the records responsive to the Swoben and

Poehling Requests, on the grounds that the records responsive to these requests were protected

from disclosure under 5 U.S.C. § 552(b)(7)(A). DOJ stated that it was still processing the Janke

and Burwell Requests and based on its estimate of the time required to review potentially

responsive records, requested an advance payment of five percent of the estimated fee, totaling

$690. Thomson Reuters paid the requested fee in connection with the Janke and Burwell Requests.

See Ex. F.

           16.   On November 2, 2018, Thomson Reuters timely appealed the partial denial of the

Consolidated Requests.      Thomson Reuters advised DOJ that its application of 5 U.S.C.

§ 552(b)(7)(A) was inappropriate, given that the requested records, consisting of documents

produced, filed, or exchanged in litigation, “have already been shared with the target” of the

proceedings. See Ex. G. The appeal was assigned appeal number DOJ-AP-2019-000630. See Ex.

H.




                                                4
           Case 1:20-cv-00698-RCL Document 1 Filed 03/10/20 Page 5 of 7



         17.   On May 8, 2019, DOJ affirmed the denial of the Poehling and Swoben Requests

based on its application of 5 U.S.C. § 552(b)(7)(A). See Ex. I.

         18.   On October 23, 2019, Thomson Reuters held a telephone conference with DOJ

representatives concerning the process for transferring ownership of the Consolidated Requests to

a third party. DOJ responded on that same date, see Ex. J, confirming that Thomson Reuters could

effectuate a transfer-of-ownership of the Consolidated Requests by directing the third party to

submit a “new FOIA request.” On October 29, 2019, DOJ clarified that the process of transferring

ownership would not affect the status of the appeal designated as DOJ-AP-2019-000630, which

“would continue to be processed as is.” See Ex. K.

         19.   On December 18, 2019, Plaintiff submitted a request to DOJ to assume ownership

of, by way of transfer from Thomson Reuters, the Poehling and Swoben Requests, consolidated as

145-FOI-16112 SBL:HDK, and appealed as DOJ-AP-2019-000630 (the “Transfer Request”). By

virtue of this Transfer Request, Plaintiff stated his intent to “step into the shoes” of Thomson

Reuters, and for his request to be “(1) treated as having been received on April 26, 2018, (2)

processed and denied on September 17, 2018, (3) appealed as of November 2, 2018, and (4)

decided in the ordinary course, without additional delay as a result of this transfer.” See Exs. L

and M.

         20.   On January 6, 2020, DOJ issued a letter to Plaintiff denying the Swoben and

Poehling Requests on the basis that the records responsive to the requests are protected from

disclosure under 5 U.S.C. § 552(b)(7)(A). See Ex. N.

         21.   On January 10, 2020, DOJ sent an e-mail to Thomson Reuters acknowledging

receipt of the Transfer Request.




                                                5
           Case 1:20-cv-00698-RCL Document 1 Filed 03/10/20 Page 6 of 7



       22.      Plaintiff brings this action to challenge DOJ’s continued withholding of responsive

records.

                                      CAUSES OF ACTION

 First Cause of Action: Violation of the FOIA for Failure to Make Promptly Available the
                         Records Sought by Plaintiff’s Requests.

       23.      Plaintiff repeats and realleges paragraphs 1-22, as if fully set forth herein.

       24.      Defendant’s failure to promptly make available the records sought by Plaintiff’s

requests violates FOIA, 5 U.S.C. § 552(a)(3)(A), in that Defendant improperly withheld records

responsive to Plaintiff’s Requests based on its inappropriate application of 5 U.S.C.

§ 552(b)(7)(A).

 Second Cause of Action: Violation of the FOIA for Failure to Release Records Sought by
                                  Plaintiff’s Requests.

       25.      Plaintiff repeats and realleges paragraphs 1-24, as if fully set forth herein.

       26.      Defendant’s failure to release the records sought by Plaintiff’s requests violates

FOIA, 5 U.S.C. § 552(a), in that Defendant has withheld records, without justification, responsive

to Plaintiff’s Requests, and failed to provide any determination with respect to Plaintiff’s timely-

filed appeal.

 Third Cause of Action: Violation of the FOIA for Failure to Timely Respond to Plaintiff’s
                                         Requests.

       27.      Plaintiff repeats and realleges paragraphs 1-26, as if fully set forth herein.

       28.      Defendant’s failure to timely respond to Plaintiff’s requests violates FOIA, 5

U.S.C. § 552(a)(6)(A)(i), and Defendant’s own regulations promulgated thereunder, in that

Defendant failed to produce or withhold documents, or to provide any response whatsoever, within

twenty days of Plaintiff’s appeal, as statutorily required.




                                                   6
            Case 1:20-cv-00698-RCL Document 1 Filed 03/10/20 Page 7 of 7



                                    REQUESTED RELIEF

      WHEREFORE, Plaintiff respectfully requests that the Court:

      (a)      order the Defendant to promptly disclose the requested records in their entirety,

               including all responsive records created between the date of submission (April 26,

               2018) and the date of production, and waiving all processing fees;

      (b)      award Plaintiff costs and reasonable attorneys’ fees incurred in this action; and

      (c)      grant such other relief as the Court may deem just and proper.




                                             Respectfully submitted,

                                             s/ Michael R. Griffinger
                                             Michael R. Griffinger, Esq. (D.C. Bar ID: NJ013)
                                             GIBBONS P.C.
                                             500 North Capitol Street NW
                                             Suite 310
                                             Washington, District of Columbia 20001-1531
                                             Tel: 202-655-2760
                                             Fax: 202-783-0905
                                             mgriffinger@gibbonslaw.com
Dated: March 10, 2020




                                                 7
